Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 21 June 2022.
ALLOWABLE SUBJECT MATTER
Claim 3-8,10-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 indicated allowable. 
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2,9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzales (US PG PUB No. 2005/0144516) in view of Higgins (US PG PUB No. 2017/0286288)
As per claim 1, a storage device, comprising:
a die comprising a first plane and a second plane (see Gonzalez FIG 4a: PLANE 0, PLANE1), wherein the first plane includes a first erase block and wherein the second plane includes a second erase block (see Gonzalez [0036]); and
a controller coupled to the die and configured to (see Gonzales FIG 1: 104): 
form a superblock including the first erase block and the second erase block (see Gonzales [0011]: “According to a first aspect of the present invention, the linking of block into metablocks…”)
identify the first erase block as a bad block (see Gonzales FIG 14: “NEW DEFECT DETETCED”)
switch the second erase block into a surplus state (see Gonzales FIG 14: REMAINING GOOD
BLOCKS FROM METABLOCK GO TO SPARES), 
[The SPARE state is taken as a surplus state as recited in the claims.]
attempt to pair the second erase block of the second plane in the surplus state with another erase block of the first plane in the surplus state to generate a pair of surplus erase blocks from different planes (see Gonzales FIG 14: SPARES AVAILABLE IN SAME SUB-ARRAY? And [0062]), and
wherein the second erase block is not added to the spare pool if the attempt to pair is not successful (see Gonzales FIG 14: REMAINING GOOD BLOCKS FROM METABLOCK GO TO SPARES. And [0062])
However, Gonzales does not expressly disclose but in the same field of endeavor Higgins discloses 
if the attempt to pair is successful, add the pair of surplus erase blocks to a spare pool (see Higgins [0075]),
It would have been obvious before the effective filing date of the invention to modify Gonzales to further maintain a list of erased superblocks as taught by Higgins. 
The suggestion/motivation for doing so would have been for the benefit of block management (see Higgins [0075]).
Therefore it would have been obvious before the effective filing date of the invention to further implement a list of erased superblocks as taught by Higgins for the benefit of block management to arrive at the invention as specified in the claims. 
	As per claim 2, the storage device of claim 1, 
wherein the controller is configured to un-form the superblock after identifying the first erase block as the bad block, to form a new superblock including erase blocks from the die in the spare pool, and to attempt to pair the second erase block with the another erase block when a number of erase blocks in the new superblock is equal to a superblock threshold (see Gonzales [0062]), 
[The number of blocks in the superblock is constant, the superblock is made when a spare block satisfying the threshold number of blocks is available.]  
wherein the controller is further configured to exclude, in superblocks formed using the spare pool, good blocks in only the first plane or in only the second plane of the die, and to exclude blocks in the surplus state deemed unusable for superblock formation from future pairing attempts (see Gonzales [0062]).
[Defective blocks are not taken to be available for future metablocks. The metablock is taken to be formed by taking blocks from different planes (i.e., not in only the first plane or not in only the second plane).] 
As per claim 9, a storage device, comprising:
a die comprising a first plane and a second plane (see Gonzalez FIG 4a: PLANE 0, PLANE1), wherein the first plane includes a first erase block and wherein the second plane includes a second erase block (see Gonzales [0036]); and
a controller configured to form a superblock including the first erase block and the second erase block (see Gonzales [0011]: “According to a first aspect of the present invention, the linking of block into metablocks…”), to identify the second erase block as a bad block, and to form a new superblock including erase blocks from the die in a spare pool after identifying the second erase block as the bad block (see Gonzales FIG 14: SPARES AVAILABLE IN SAME SUB-ARRAY? And [0062])
wherein the controller is further configured to switch the first erase block into a surplus state, to attempt to pair the first erase block of the first plane in the surplus state with another erase block of the second plane in the surplus state from the second plane to generate a pair of surplus erase blocks from different planes (see Gonzales FIG 14: REMAINING GOOD BLOCKS FROM METABLOCK GO TO SPARES. And [0062]), and 
wherein the controller is configured to attempt to pair the first erase block with the another erase block when a number of erase blocks in the new superblock is equal to a superblock threshold (see Gonzales [0062]),
[The number of blocks in the superblock is constant, the superblock is made when a spare block satisfying the threshold number of blocks is available.] 
wherein the controller is further configured to exclude, in superblocks formed using the spare pool, good blocks in only the first plane or in only the second plane of the die, and to exclude blocks in the surplus state deemed unusable for superblock formation from future pairing attempts (see Gonzales [0062]).
[Defective blocks are not taken to be available for future metablocks. The metablock is taken to be formed by taking blocks from different planes (i.e., not in only the first plane or not in only the second plane).]  
However, Gonzales does not expressly disclose but in the same field of endeavor Higgins discloses 
if the attempt to pair is successful, to add the pair of surplus erase blocks to the spare pool, wherein the first erase block is not added to the spare pool if the attempt to pair is not successful, (see Higgins [0075]),
It would have been obvious before the effective filing date of the invention to modify Gonzales to further maintain a list of erased superblocks as taught by Higgins. 
The suggestion/motivation for doing so would have been for the benefit of block management (see Higgins [0075]).
Therefore it would have been obvious before the effective filing date of the invention to further implement a list of erased superblocks as taught by Higgins for the benefit of block management to arrive at the invention as specified in the claims. 
RESPONSE TO ARGUMENTS
The previous grounds of rejection are withdrawn in view of the arguments and the amendments to the claims. 
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KALPIT PARIKH/
Primary Examiner, Art Unit 2137                                                                                                                                                                                                        
KALPIT . PARIKH
Primary Examiner
Art Unit 2137